—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered April 29, 1992, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent the issue is preserved for appellate review, we find that the prosecutor’s summation comments were either fair comments on facts adduced at trial or were appropriate responses to the defense counsel’s arguments on summation (see, People v Ashwal, 39 NY2d 105; People v Acevedo, 156 AD2d 569). Balletta, J. P., Thompson, Joy and Florio, JJ., concur.